On February 24, 2014, the Defendant was sentenced for Count I: Criminal Possession of Dangerous Drugs, a felony, in violation of Section 45-9-102, MCA committed to the Department of Corrections under Section 46-18-201, MCA for Five (5) years. Defendant will pay a fine of $2,500.00 to be credited to the Drug Task Force; and for Count H: Assault, a misdemeanor, in violation of Section 45-5-201(1)(a), MCA, committed to the Yellowstone County Detention Facility under Section 46-18-201, MCA for Six (6) months, to run concurrently to Count I. Defendant will receive credit for time spent in pre-trial incarceration from July 7, 2013 to September 27,2013; and other terms and conditions given in the Judgment on February 24, 2014.
On August 7,2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Roberta Berkhof, an intern with the Montana Office of Public Defender under the supervision ofEd Sheehy, Jr., Attorney at Law. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
*94DATED this 8th day of September, 2014.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, "The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 7th day of August 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.